Citation Nr: 1713405	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO. 09-30 951A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals (Board) June 2015 decision denying the claim for a compensable disability rating for allergic rhinitis.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The moving party in this case is a veteran who served on active duty from November 1980 to June 1992.   

The moving party asserts that the Board's June 2015 decision denying a compensable disability rating for allergic rhinitis was clearly and unmistakably erroneous.

The Board notes that in a statement received by VA in September 2015, the moving party indicated that she wished to file a CUE motion as it pertains to the entirety of the Board's June 2015 decision, wherein disability ratings in excess of 10 percent for left second toe amputation and for left thigh varices were also denied.  However, the moving party is advised that a CUE motion may not be entertained until a decision is final.  Here, the moving party's left toe and thigh varices claims were subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Order, the Court vacated the Board's June 2015 decision as it pertains to these issues, and remanded the matters for further adjudication.  These issues are currently the subject of a separate Board decision, wherein said matters are remanded for additional development.  Accordingly, these two matters remain in appellate status, such that the Board's June 2015 denial is not final and the moving party's CUE motion regarding these issues is premature.  

Additionally, the Board notes that in her September 2015 statement, the moving party identified entitlement to an earlier effective date for mitral valve insufficiency as the further subject of her CUE motion.  In doing so, the moving party claimed that an effective date of July 8, 1992, was warranted for the award of service connection.  However, review of the claims file indicates that this issue was not before the Board in June 2015, such that it cannot be the subject of the current CUE motion relating to the Board's decision.  Additionally, a February 2015 rating decision granted the moving party an effective date of June 27, 1992, for the award of service connection for mitral valve insufficiency.  As such, the Board finds that the moving party's CUE claim pertaining to an earlier effective date for mitral valve insufficiency has hereby been rendered moot, and is not before the Board for further consideration at this time.  

With regard to representation, the Board notes that a July 2015 VA Form 21-22 appointed Disabled American Veterans (DAV) as the moving party's general power of attorney.  In August 2016, the moving party submitted a VA Form 21-22a appointing Kathy A. Lieberman, Esq., as her limited power of attorney with regard to the issues of entitlement to disability ratings in excess of 10 percent for left thigh varices and amputation of the left second toe.  However, a limited power of attorney does not revoke a prior, general power of attorney.  38 C.F.R. § 14.631(f) (2016).  As such, Ms. Lieberman maintains limited power of attorney over the moving party's claims for increased ratings for left thigh varices and amputation of the second left toe, and DAV retains power of attorney over all additionally existing issues, including the current CUE claim before the Board.  


FINDING OF FACT

The moving party has not identified any specific error in the June 2015 Board decision denying a compensable disability rating for allergic rhinitis.  


CONCLUSION OF LAW

The moving party has not alleged a valid claim of CUE in the June 2015 Board decision.  38 C.F.R. §§ 20.1400-20.1407 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has a general duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, this duty does not extend to claims of CUE in a prior final Board decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Parker v. Principi, 15 Vet. App. 407 (2002) (holding VCAA is inapplicable to CUE claims in RO decisions).  A CUE claim is fundamentally different from any other kind of action in the VA adjudicative process, as a litigant is not pursuing a claim for benefits, but rather collaterally attacking a final decision.  Id.  As such, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.
A final decision by the Board is subject to revision on the grounds of CUE.  If the evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400 (2016).  A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19  and 20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402 (2016).  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b), nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108, apply to CUE motions.  38 C.F.R. § 20.1411(a) and (b) (2016). 

Instead, clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (holding expressly that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

To that end, there is a three-pronged test for determining when CUE is present in a prior decision: (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort that, had it not been made, would have "manifestly changed the outcome" at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1995) (citing Russell, 3 Vet. App. at 313-14); Bustos, 179 F.3d at 1380-81.

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (holding Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell). 

Examples of situations that are not CUE include: (1) A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the Veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d) (2016).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e) (2016).

Further, a claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993); see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2016); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

In the present case, the moving party contends that the Board committed CUE in its June 2015 decision denying a compensable disability rating for allergic rhinitis.  Specifically, the moving party asserts that there were several notes "readily identifiable in the record . . . [that] the Board was bound to address."  See Motion for Revision Due to Clear and Unmistakable Error, dated March 29, 2017.  As such, the moving party argues that the Board overlooked certain evidence of record that would have established entitlement to a compensable disability rating for allergic rhinitis, thereby constituting a CUE.  

However, there is no evidence of record indicating that the Board overlooked certain evidence in its June 2015 adjudication of the claim.  Although the Board has an obligation to review the evidence of record against the appropriate rating criteria, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  As such, it is entirely proper for the Board to summarize the relevant evidence where appropriate, such that the Board's analysis focuses specifically on what the evidence shows, or fails to show, as it relates to a veteran's claim.  Thus the Board's provision of an evidentiary summary, as in its June 2015 decision, is proper and in no way indicative that the pertinent evidence of record was not properly considered at the time of the claim's adjudication.  

Furthermore, the moving party has provided no evidence since the June 2015 decision that tends to support her contention, such as undebatable evidence that the severity of her disability at the time of the Board's decision warranted a higher rating but for the Board's alleged error.  Instead, it appears that the moving party's CUE motion is based on her general disagreement with the way the Board weighed the evidence of record.  However, a disagreement as to how the facts were weighed or evaluated is not a valid CUE claim.  38 C.F.R. § 20.1403(d) (2016).  Accordingly, the Board finds that the moving party has not identified a valid claim of CUE at this time.

Briefly, the Board will address two additional contentions raised by the moving party in her representative's March 2017 brief.  First, the moving party asserts that she was not provided with sufficient notice of the Regional Office's (RO) initial September 1992 rating decision, wherein a noncompensable disability rating for rhinitis was assigned.  However, an allegation pertaining to a failure in due process is insufficient to render a CUE claim meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Accordingly, the moving party's CUE motion cannot succeed on this argument alone.

Additionally, the moving party has asserted that the RO did not have access to her service treatment records (STRs) at the time of the initial September 1992 rating decision.  However, it would appear that the moving party's STRs were added to the claims file in March 1992, prior to the issuance of the September 1992 rating decision.  As such, this argument is rendered moot.  

Moreover, the Board finds that the moving party's arguments pertaining to the validity of the September 1992 rating decision conflates the issue at hand, which is whether a CUE exists with regard to the Board's June 2015 decision.  As such, the above arguments are not relevant in determining whether a proper CUE claim has been raised by the moving party with respect to the June 2015 Board decision.    

Thus for those reasons set forth above, the Board finds that a valid CUE claim has not been raised by the moving party, such that the motion must be dismissed.  


ORDER

The motion to revise or reverse the June 2015 Board decision denying a compensable disability rating for allergic rhinitis on the basis of CUE is dismissed.




                       ____________________________________________
	LANA K. JENG
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



